Exhibit 10.64

 


REGISTRATION RIGHTS AGREEMENT


 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of                         , 2004, among MFIC Corporation, a Delaware
corporation (the “Company”), and the purchasers signatory hereto (each such
purchaser is a “Purchaser” and all such purchasers are, collectively, the
“Purchasers”).

 

This Agreement is made pursuant to the Subscription Agreement(s), dated as of
the date hereof among the Company and each of the Purchasers (the “Subscription
Agreement(s)”).  The signature of each Purchaser to his, her or its Subscription
Agreement is deemed to be, and is effective as, such Purchasers’ signature
hereto.

 

The Company and the Purchasers hereby agree as follows

 


1.             CERTAIN DEFINITIONS.  CAPITALIZED TERMS USED AND NOT OTHERWISE
DEFINED HEREIN THAT ARE DEFINED IN THE SUBSCRIPTION AGREEMENTS SHALL HAVE THE
MEANINGS GIVEN SUCH TERMS IN THE SUBSCRIPTION AGREEMENTS.  AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar successor federal statute and the rules and regulations thereunder,
all as the same shall be in effect from time to time.

 

“Holders” shall mean the Purchasers and any holder of Registrable Securities to
whom the registration rights conferred by this Agreement have been transferred.

 

“Registrable Securities” shall mean (i) Common Stock held by the Holders,
(ii) the Warrant Shares, (iii) the Common Stock issuable upon exercise of
warrants held by Casimir Capital L.P. or its assigns or designees, or (iv) any
Common Stock issued as a dividend or other distribution with respect to or in
exchange for or in replacement of the stock referenced in (i), (ii) or
(iii) above.

 

The terms “register”, “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registration Expenses” shall mean all expenses incurred by the Company in
compliance with the registration obligation of the Company, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company.

 

“Restricted Securities” shall mean the securities of the Company required to
bear or bearing the legend set forth in Section 3 hereof.

 

--------------------------------------------------------------------------------


 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and expense allowances applicable to the sale of Registrable Securities and all
fees and disbursements of counsel for any Holder.

 


2.             RESTRICTIONS ON TRANSFERABILITY.  THE SECURITIES AND ANY OTHER
SECURITIES ISSUED IN RESPECT OF THE SECURITIES UPON ANY STOCK SPLIT, STOCK
DIVIDEND, RECAPITALIZATION, MERGER, CONSOLIDATION, OR SIMILAR EVENT, SHALL NOT
BE TRANSFERRED EXCEPT UPON THE CONDITIONS SPECIFIED IN THIS AGREEMENT, WHICH
CONDITIONS ARE INTENDED TO ENSURE COMPLIANCE WITH THE PROVISIONS OF THE
SECURITIES ACT.  ANY TRANSFEREE OF SUCH SECURITIES SHALL TAKE AND HOLD SUCH
SECURITIES SUBJECT TO THE PROVISIONS AND UPON THE CONDITIONS SPECIFIED IN THIS
AGREEMENT.


 


3.             RESTRICTIVE LEGEND.  EACH CERTIFICATE REPRESENTING THE
SECURITIES, THE SHARES OF COMMON STOCK UNDERLYING THE WARRANTS AND ANY OTHER
SECURITIES ISSUED IN RESPECT OF THE SECURITIES UPON ANY STOCK SPLIT, STOCK
DIVIDEND, RECAPITALIZATION, MERGER, CONSOLIDATION OR SIMILAR EVENT, SHALL
(UNLESS OTHERWISE PERMITTED OR UNLESS THE SECURITIES EVIDENCED BY SUCH
CERTIFICATE SHALL HAVE BEEN REGISTERED UNDER THE SECURITIES ACT) BE STAMPED OR
OTHERWISE IMPRINTED WITH A LEGEND SUBSTANTIALLY IN THE FOLLOWING FORM (IN
ADDITION TO ANY LEGEND REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS):


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”) OR ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR OFFERED
FOR SALE IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE ACT.

 

Upon request of Purchaser, the Company shall remove the foregoing legend from
the certificate or issue to such holder a new certificate therefor free of any
transfer legend, if, with such request, the Company shall have received either
an opinion of counsel or the “no-action” letter referred to in Section 4 to the
effect that any transfer by such holder of the securities evidenced by such
certificate will not violate the Securities Act and applicable state securities
laws, unless any such transfer legend may be removed pursuant to Rule 144 or any
successor rule, in which case no such opinion or “no-action” letter shall be
required.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement or grant a security interest in
some or all of the Registrable Securities and, if required under the terms of
such arrangement, such Purchaser may transfer pledged or secured Registrable
Securities to the pledgees or secured parties.  If required by the Company’s
transfer agent in order to effect a pledge, the Company shall cause its counsel,
at no cost to the Purchasers, to issue an opinion of counsel to the Company’s
transfer agent.  Further, no notice shall be required of such pledge.  At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Registrable
Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.

 

2

--------------------------------------------------------------------------------


 

Certificates evidencing shares of Common Stock (including shares underlying the
Warrants) shall not contain any legend (i) while a registration statement
covering the resale of such security is effective under the Securities Act, or
(ii) following any sale of such shares pursuant to Rule 144, or (iii) if such
shares are eligible for sale under Rule 144(k), or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  If
all or any portion of a Warrant is converted or exercised at a time when there
is an effective registration statement to cover the resale of the underlying
shares, or if such underlying shares of Common Stock may be sold under Rule 144
or if such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations thereof) then such underlying
shares shall be issued free of all legends.  The Company agrees that following
the effective date of the registration statement required to be filed hereunder
or at such time as such legend is no longer required, it will, no later than
three trading days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing shares of Common Stock
issued with a restrictive legend, deliver or cause to be delivered to such
Purchaser a certificate representing such shares that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.

 


4.             NOTICE OF PROPOSED TRANSFERS.  THE HOLDER OF EACH CERTIFICATE
REPRESENTING RESTRICTED SECURITIES BY ACCEPTANCE THEREOF AGREES TO COMPLY IN ALL
RESPECTS WITH THE PROVISIONS OF THIS SECTION 4.  PRIOR TO ANY PROPOSED TRANSFER
OF ANY RESTRICTED SECURITIES, THE HOLDER THEREOF SHALL GIVE WRITTEN NOTICE TO
THE COMPANY OF SUCH HOLDER’S INTENTION TO AFFECT SUCH TRANSFER.  EACH SUCH
NOTICE SHALL DESCRIBE THE MANNER AND CIRCUMSTANCES OF THE PROPOSED TRANSFER IN
SUFFICIENT DETAIL, AND SHALL BE ACCOMPANIED BY EITHER (I) IF REQUIRED, A WRITTEN
OPINION OF LEGAL COUNSEL TO THE HOLDER WHO SHALL BE REASONABLY SATISFACTORY TO
THE COMPANY, ADDRESSED TO THE COMPANY, TO THE EFFECT THAT THE PROPOSED TRANSFER
OF THE RESTRICTED SECURITIES MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR (II) A “NO-ACTION” LETTER FROM THE COMMISSION TO THE EFFECT
THAT THE DISTRIBUTION OF SUCH SECURITIES WITHOUT REGISTRATION WILL NOT RESULT IN
A RECOMMENDATION BY THE STAFF OF THE COMMISSION THAT ACTION BE TAKEN WITH
RESPECT THERETO, WHEREUPON THE HOLDER OF SUCH RESTRICTED SECURITIES SHALL BE
ENTITLED TO TRANSFER SUCH RESTRICTED SECURITIES IN ACCORDANCE WITH THE TERMS OF
THE NOTICE DELIVERED BY SUCH HOLDER TO THE COMPANY. THE COMPANY WILL NOT REQUIRE
SUCH A LEGAL OPINION OR “NO ACTION” LETTER (X) IN ANY TRANSACTION IN COMPLIANCE
WITH RULE 144 PROMULGATED UNDER THE SECURITIES ACT, (Y) IN ANY TRANSACTION IN
WHICH THE PURCHASER DISTRIBUTES RESTRICTED SECURITIES SOLELY TO ITS STOCKHOLDERS
ON A PRO RATA BASIS FOR NO CONSIDERATION, OR (Z) IN ANY TRANSACTION IN WHICH A
HOLDER WHICH IS A PARTNERSHIP OR LIMITED LIABILITY COMPANY DISTRIBUTES
RESTRICTED SECURITIES SOLELY TO ITS PARTNERS OR MEMBERS, AS APPLICABLE, FOR NO
CONSIDERATION; PROVIDED THAT EACH TRANSFEREE AGREES IN WRITING TO BE SUBJECT TO
THE TERMS OF THIS SECTION 4.  EACH CERTIFICATE EVIDENCING THE RESTRICTED
SECURITIES TRANSFERRED AS ABOVE PROVIDED SHALL BEAR THE RESTRICTIVE LEGEND SET
FORTH IN SECTION 3 ABOVE.


 


5.             REGISTRATION.


 

(i)            The Company shall file a registration statement on Form SB-2 or
other appropriate registration document under the Securities Act for resale of
Common Stock and shall use its best efforts to maintain the registration
effective for a period of 24 months (or so long

 

3

--------------------------------------------------------------------------------


 

as a Holder is subject to the volume limitations of Rule 144(e) under the
Securities Act (the “Effectiveness Period”)).  The Company shall file such
registration statement as soon as practicable following the last closing of the
Offering, but in any event no later than thirty (30) days after the date of the
Final Closing of the Offering, and shall cause such registration statement to
become effective within the earlier of (i) the fifth trading day following the
date on which the Company is notified by the Commission that such registration
statement will not be reviewed or is no longer subject to further review and
comments or (ii) ninety (90) days after the date of such final closing of the
Offering (120 days in the event of a “full review” by the Commission).

 

(ii)           Notwithstanding the foregoing, the Company shall not be obligated
to take any action pursuant to this Section 5 in any particular jurisdiction in
which the Company would be required to execute a general consent to service of
process in effecting such registration, qualification or compliance unless the
Company is already subject to service in such jurisdiction and except as may be
required by the Securities Act.

 

(iii)          In the event that the Company fails to file the registration
statement pursuant to this Section 5 within thirty (30) days after the last
closing date or if such registration statement has not been declared effective
within ninety (90) days after the date of the Final Closing of the Offering (120
days in the event of a “full review” by the Commission) (such failure to file or
become effective, an “Event”), the Company shall pay to each such Holder upon
the occurrence of each such Event and (y) on each monthly anniversary of the
date of each such Event  (if the applicable Event shall not have been cured by
such date) until the applicable Event is cured, an amount in cash, as liquidated
damages and not as a penalty, equal to 1% of the aggregate purchase price paid
by such Holder pursuant to its Subscription Agreement.  If the Company fails to
pay any liquidated damages pursuant to this Section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 15%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such liquidated
damages are due until such amounts, plus all such interest thereon, are paid in
full.  The liquidated damages pursuant to the terms hereof shall apply on a
pro-rata basis for any portion of a month prior to the cure of an Event.

 

(iv)          If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a registration statement required hereunder, then the Company
shall file as soon as reasonably practicable but in any case prior to the 30th
day following the date such number is exceeded, an additional registration
statement covering the resale of by the Holders of not less than all of such
Registrable Securities and the Company shall use commercially reasonable efforts
to cause such registration statement to be declared effective as soon as
reasonably practicable thereafter.


 


6.             EXPENSES OF REGISTRATION.  THE COMPANY SHALL BEAR ALL
REGISTRATION EXPENSES INCURRED IN CONNECTION WITH ANY REGISTRATION,
QUALIFICATION OR COMPLIANCE PURSUANT TO THIS AGREEMENT AND ALL UNDERWRITING
DISCOUNTS, SELLING COMMISSIONS AND EXPENSE ALLOWANCES APPLICABLE TO THE SALE OF
ANY SECURITIES BY THE COMPANY FOR ITS OWN ACCOUNT IN ANY REGISTRATION.  ALL
SELLING EXPENSES SHALL BE BORNE BY THE HOLDERS WHOSE SECURITIES ARE INCLUDED IN
SUCH REGISTRATION PRO RATA ON THE BASIS OF THE NUMBER OF THEIR REGISTRABLE
SECURITIES SO REGISTERED.

 

4

--------------------------------------------------------------------------------


 


7.             INDEMNIFICATION.


 

(i)            The Company will indemnify each Holder, each of its officers,
directors, agents, employees and partners, and each person controlling such
Holder, with respect to each registration, qualification or compliance effected
pursuant to this Agreement, and each underwriter, if any, and each person who
controls any underwriter, and their respective counsel against all claims,
losses, damages and liabilities (or actions, proceedings or settlements in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any prospectus, offering
circular or other document prepared by the Company (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act or any rule or regulation thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance, and will
reimburse each such Holder, each of its officers, directors, agents, employees
and partners, and each person controlling such Holder, each such underwriter and
each person who controls any such underwriter, for any legal and any other
expenses as they are reasonably incurred in connection with investigating and
defending any such claim, loss, damage, liability or action, provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises primarily and directly out of or is
based on any untrue statement (or alleged untrue statement) or omission (or
alleged omissions) based upon written information furnished to the Company by
such Holder or underwriter and stated to be specifically for use therein.

 

(ii)           Each Holder whose Registrable Securities are included in any
registration, qualification or compliance effected pursuant to this Agreement
will indemnify the Company, each of its directors and officers and each
underwriter, if any, of the Company’s securities covered by such a registration
statement, each person who controls the Company or such underwriter within the
meaning of the Securities Act and the rules and regulations thereunder, each
other such Holder and each of their officers, directors and partners, and each
person controlling such Holder, and their respective counsel against all claims,
losses, damages and liabilities (or actions in respect thereof) arising
primarily and directly out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company and such Holders, directors, officers, partners, persons,
underwriters or control persons for any legal or any other expenses as they are
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein; provided, however, that the
obligations of such Holders hereunder shall be limited to an amount equal to the
net proceeds to each such Holder sold under such registration statement,
prospectus, offering circular or other document as contemplated herein.

 

5

--------------------------------------------------------------------------------


 

(iii)          Each party entitled to indemnification under this Section 7 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense; and provided further that if any Indemnified
Party reasonably concludes that there may be one or more legal defenses
available to it that are not available to the Indemnifying Party, or that such
claim or litigation involves or could have an effect on matters beyond the scope
of this Agreement, then the Indemnified Party may retain its own counsel at the
expense of the Indemnifying Party; and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement unless and only to
the extent that such failure to give notice results in material prejudice to the
Indemnifying Party.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

 

(iv)          If the indemnification provided for in this Section 7 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations.  The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

8.             Transfer or Assignment of Rights. The benefits to the Holder
hereunder may be transferred or assigned by a Holder to a transferee or assignee
of any of the Restricted Securities, provided that the Company is given written
notice prior to the time that such right is exercised, stating the name and
address of said transferee or assignee and identifying the securities with
respect to which such registration rights are being transferred or assigned;
provided further that the transferee or assignee of such rights assumes in
writing the obligations of the Holder under this Agreement.

 

9.             Registration Procedures.  In the case of the registration
effected by the Company pursuant to this Agreement, the Company will keep each
Holder who is entitled to registration benefits

 

6

--------------------------------------------------------------------------------


 

hereunder advised in writing as to the initiation of each registration and as to
the completion thereof.  At its expense, the Company will:

 

(i)            Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of securities
covered by such registration statement;

 

(ii)           Respond as promptly as reasonably possible, and in any event
within ten days, to any comments received from the Commission with respect to a
registration statement or any amendment thereto.

 

(iv)          Notify the Holders as promptly as reasonably possible and (if
requested by any such person) confirm such notice in writing no later than one
trading day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a registration statement is proposed
to be filed and (B) with respect to a registration statement or any
post-effective amendment, when the same has become effective;

 

(v)           Furnish such number of prospectuses and other documents incident
thereto, including supplements and amendments, as a Holder may reasonably
request; and

 

(vi)          Furnish to each selling Holder, upon request, a copy of all
documents filed with and all correspondence from or to the Commission in
connection with any such registration statement other than nonsubstantive cover
letters and the like.

 

(vii)         Use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
registration statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(viii)        Comply with all applicable rules and regulations of the
Commission.

 

(ix)           The Company may require each selling Holder to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder and, if requested by the Commission, the
controlling person thereof.

 

10.           Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission which may permit the sale of
the Restricted Securities to the public without registration, the Company agrees
to:

 

(i)            Make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act; and

 

(ii)           Use its reasonable best efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act.

 

7

--------------------------------------------------------------------------------


 

11.           Reporting Under the Exchange Act. The Company agrees to take no
action designed to, or with the effect of, causing the Company to cease to be
subject to the reporting requirements of the Exchange Act for so long as a
registration statement under this Agreement is required to be filed or caused to
be effective, or shall be required to be or remain effective.

 

12.           Miscellaneous.

 

(i)            Neither the Company nor any of its security holders (other than
the Holders in such capacity pursuant hereto) may include securities of the
Company in the registration statement required to be filed hereunder other than
the Registrable Securities, and the Company shall not after the date hereof
enter into any agreement providing any such right to any of its security
holders.  The Company shall not file any other registration statement until the
initial registration statement required hereunder is declared effective by the
Commission.

 

(ii) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the registration
statement required hereunder.

 

(iii) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective registration statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered; provided, that, the Company shall not be
required to register any Registrable Securities pursuant to this Section that
are eligible for resale pursuant to Rule 144(k) promulgated under the Securities
Act.

 

(iv)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Subscription Agreement(s).

 

(v)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
all of the Holders of the then-outstanding Registrable Securities. Each Holder
may assign their respective rights hereunder in the manner and to the persons as
permitted under the Subscription Agreement(s) provided that no Holder may
transfer or assign its rights hereunder to any person unless such person agrees
in writing to be bound by and to perform all of the terms and conditions of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

(vi)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

 

(vii)         Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.

 

(viii)        Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(ix)           Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(x)            Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser hereunder is several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

********************

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

MFIC CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

10

--------------------------------------------------------------------------------